   USDC IN/ND case 3:20-cv-00875-MGG document 16 filed 12/10/20 page 1 of 2


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 PANZICA BUILDING CORPORATION,

                          Plaintiff,

         v.                                                    CAUSE NO. 3:20-cv-875 DRL-MGG

 WESTFIELD INSURANCE COMPANY,

                          Defendant.

                                                  ORDER

        Panzica Building Corporation (PBC) filed this action asserting diversity jurisdiction under 28

U.S.C. § 1332. The court has an independent obligation to assure its subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3); Lowrey v. Tilden, 948 F.3d 759, 760 (7th Cir. 2020); Smith v. American Gen. Life

& Acc. Ins. Co., 337 F.3d 888, 892 (7th Cir. 2003). PBC hasn’t properly pleaded diversity jurisdiction

for two reasons.

        First, PBC says that “upon information and belief” Westfield Insurance Company resides in

Ohio and is licensed to do business in Indiana. Allegations based on information and belief are

insufficient. See America’s Best Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992).

        Second, PBC doesn’t provide the information necessary to determine diversity of citizenship.

If Westfield Insurance Company is incorporated, and it likely is, its citizenship derives from its state

of incorporation and the state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1).

Allegations that Westfield Insurance Company exists in Ohio and is licensed to do business in Indiana

are insufficient.

        Accordingly, the court ORDERS PBC to file an amended complaint by December 21, 2020

that properly addresses the court’s jurisdiction, else the case may be dismissed without further notice.
USDC IN/ND case 3:20-cv-00875-MGG document 16 filed 12/10/20 page 2 of 2


   SO ORDERED.

   December 10, 2020                   s/ Damon R. Leichty
                                       Judge, United States District Court




                                   2
